DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered. Claims 1-5, 7-9, 11-13, and 15-20 are amended. Claim 6 is cancelled. Claims 1-5 and 7-20 are presently pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al. (US Patent Application Publication 2010/174341), hereinafter Bolea ‘341, in view of Bolea et al. (US Patent Application Publication 2014/0228905), hereinafter Bolea ‘905, in view of Narayan et al. (US Patent Application Publication 2019/0000350), hereinafter Narayan, further in view of Boggs II et al. (US Patent Application Publication 2011/0093032), hereinafter Boggs.
Regarding claim 1, Bolea ‘341 teaches an implantable neurostimulator (Bolea ‘341, Fig. 1 INS 1100, ¶[0059]) system comprising: an electrical lead (Bolea ‘341, Fig. 1, STL 1300) having formed thereon a pair of bipolar electrodes (Bolea ‘341, ¶[0059], ¶[0063]), wherein the electrical lead is configured for placement of the pair of bipolar electrodes proximate protrusor muscles of a patient (Bolea ‘341, ¶[0059] implantable electrodes stimulate; ¶[0094], ¶[0097] the stimulation causes tongue protrusion, therefore the electrodes are placed proximate to protrusor muscles of a patient, Fig. 11A), a pulse generator (Bolea ‘341, Fig. 1, Fig.5A, ¶[0059]) electrically connected to the electrical lead and configured to deliver electrical energy to the pair of bipolar electrodes, the pulse generator having mounted therein a sensor configured to detect one or more physiological parameters (Bolea ‘341, Fig.5B sensor Sen2A; the sensor mounted in the pulse generator may constitute use of the housing to sense, as recited in ¶[0057], or the internal connection of a sensor placed on a lead, ¶[0058]), a memory, a control circuit, and a telemetry circuit (Bolea ‘341, Fig. 5B, Telemetry Driver/receiver, RAM is memory, microprocessor is control circuit ¶[0056]); a communications telemetry module (Bolea ‘341, Fig. 7A programmer head 2200, ¶[0036], ¶[0075-76]) in communication with the telemetry circuit and configured to receive a data collected by the sensor and data related to delivery of electrical energy to the bipolar electrodes (Bolea ‘341, Fig. 4B, data collected by electrodes on respiration sensing lead 1200, ¶[0050], during stimulation, and passed to the circuitry in the INS, ¶[0056]); and an external programmer (Bolea ‘341, Figs. 1, 7A, computer 2300, ¶[0084]) in communication with the CTM and configured to display a user interface the data collected by the sensor and data related to delivery of electrical energy to the bipolar electrodes (Bolea ‘341, ¶[0084], display therapy data). Bolea ‘341 does not teach specifically sensing an EMG proximate the protrusor muscles. Bolea ‘341 teaches that EMG signals may be used as part of the analysis (Bolea ‘341, ¶[0077]), and Narayan teaches that EMG data may be used in the analysis of sleep apnea (Narayan, ¶[0016]) but Bolea ‘341 does not teach for what purpose this data may be used. Bolea ‘905 teaches placing an electrical lead with one or more electrodes configure to sense an EMG proximate the protrusor muscles (Bolea ‘905, ¶[0400], [0412], EMG feedback to tell state of protrusor muscles; EMG data measures muscle tone). This electrode may be bipolar (Bolea ‘905, ¶[0211]). Bolea ‘341 does not teach the use of an AI engine to analyze sensor data. Narayan teaches a health monitoring system that may be used with a nerve stimulator for treatment of sleep apnea (Narayan, ¶[0023]) that uses an AI engine to analyze sensor data (Narayan, ¶[0035], ¶[0040], ¶[0059], monitoring of signals associated with sleep apnea, including EMG data, ¶[0120]  and ¶[0061-0063], ¶[0111], use of machine learning, which is a kind of AI engine, to analyze bodily signals such as these, ¶[0122], and make decisions). It would have been obvious to one having ordinary skill in the art to use an AI engine to analyze data of the sensed EMG to determine a tonal state of the protrusor muscles of the patient, analyze the data collected by the sensor (Narayan, ¶[0120-0121]), and adjust the electrical energy delivered by the pulse generator based on the EMG and the data collected by the sensor (Narayan, ¶[0122], machine learning to associate sensed signatures with normal breathing, and using a neural network, which is a kind of AI; modulating muscles, ¶[0088], ¶[0111], feedback between sensed signatures and effector responses refers to adjusting electrical energy provided by the pulse generator). Given Narayan’s general teachings on using sensor feedback to modify the stimulation applied to a patient according to an AI system and sensors (Narayan, ¶[0220]), it would have been obvious to one having ordinary skill in the art to modify the Bolea ‘341 invention to include processing circuitry configured to execute an artificial intelligence (AI) engine, wherein the AI engine is configured to analyze data of the sensed EMG to determine a tonal state of the protrusor muscles of the patient (Naryan, ¶[0107], ¶[0120] EMG sensing; ¶[0115] sensing obstructive sleep apnea through muscle tone; it would have been obvious based on Bolea ‘341’s teaching that this tone refers to the tone of protrusor muscles), to analyze the data collected by the sensor, and to adjust the electrical energy delivered by the pulse generator based on the EMG and the data collected by the sensor (Narayan, ¶[0143]) in order to make better treatment decisions by employing “smart data” as taught by Narayan (Narayan, ¶[0063]). Bolea ‘341 does not expressly teach that the electrical lead is configured for percutaneous implantation. Boggs teaches that the electrical lead of an INS may be configured for percutaneous implantation (Boggs, ¶[0043]), including sensing of EMG (Boggs, ¶[0041], ¶[0054]) and a pair of bipolar electrodes (Boggs, claim 11) may be configured for placement proximate and without attaching to the one or more nerves of protrusor muscles and proximate to one or more motor points of the protrusor muscles of a patient (Boggs, ¶[0045], these are the therapeutically useful locations for afferent stimulation, ¶[0041]). It would have been obvious to one having ordinary skill in the art to modify the Bolea ‘341 invention with Boggs’ teachings in order to percutaneously place the leads, for less trauma and tissue damage than other implantation methods (Boggs, ¶[0043]). 
Regarding claim 2, Bolea ‘341 teaches that the user interface displayed on the external programmer is configured to receive an input from a user to initiate therapy delivery (Bolea ‘341, ¶[0075], Fig. 7A, user can adjust the therapy via external programmer computer 2300).
Regarding claim 3, Bolea ‘341 teaches that the user interface displayed on the external programmer is configured to display an amount of therapy delivered by the electrodes (Bolea ‘341, ¶[0075], Fig. 7A, the system displays algorithm parameters and therapy/stimulation output, therefore it is configured to display an amount of therapy delivered by the electrodes, on computer 2300).
Regarding claim 4, Bolea ‘341 does not teach the use of an AI engine to analyze sensor data. Narayan teaches a health monitoring system that may be used with a nerve stimulator for treatment of sleep apnea (Narayan, ¶[0023]) that uses an AI engine to analyze sensor data (Narayan, ¶[0035], ¶[0040], ¶[0059], monitoring of signals associated with sleep apnea, and ¶[0061-0063], ¶[0111], use of machine learning, which is a kind of AI engine, to analyze bodily signals such as these, and make decisions). In the modified Bolea ‘341 invention, it would have been obvious to one having ordinary skill in the art to use an AI engine to analyze the data related to delivery of electrical energy to the bipolar electrodes, in order to make better treatment decisions by employing “smart data” as taught by Narayan (Narayan, ¶[0063]). 
Regarding claim 5, in the Bolea ‘341 invention as modified by Narayan, Narayan teaches that to adjust the electrical energy delivered by the pulse generator, the Al engine is configured to adjust a therapy delivery program stored in the memory for the delivery of the electrical energy to the bipolar electrodes (Narayan, ¶[0111], use of a  machine learning system to provide feedback between sensed signatures and other signatures to deliver therapy, ¶[0112], based on sensed signatures, to create different effector responses, that is, different treatment parameters to the bipolar electrodes, based on the AI result and the sensed signatures, ¶[0114]). It would have been obvious to one having ordinary skill in the art to use the AI to analyze the sensor data and adjust a therapy delivery program for the delivery of electrical energy to the bipolar electrodes in order to optimize therapy.
Regarding claim 7, Bolea ‘905 teaches that based on the determination of the tonal state of the protrusor muscles, the software communicates with the control circuit to initiate delivery of electrical energy to the electrodes (Bolea, ‘905, ¶[0412]). It would have been obvious to one having ordinary skill in the art to modify Bolea ‘341’s teaching by configuring the system so that based on the determination of the tonal state of the protrusor muscles, the AI communications with the control circuit to initiate delivery of electrical energy to the bipolar electrodes in order to allow the EMG data to be taken into account in analysis of the effectiveness of the stimulation for treating sleep apnea.
Regarding claims 8 and 14, in the modified Bolea ‘341 invention, Narayan teaches that the sensor data includes one or more of motion data, heart rate data, electrocardiogram data, respiration rate data, blood-oxygen saturation data or posture data (Narayan, ¶[0115], heart rate, blood oxygen saturation, motion data, respiration rate data, or EMG data, ¶[0086], ¶[0246]). It would have been obvious to one having ordinary skill in the art to store this data in the EMR in order to allow the AI system to make use of this data in treating the patient (Narayan, ¶[0111]-[0115]).
Regarding claims 9 and 15, in the modified Bolea ‘341 invention, Narayan teaches that the Al engine is configured to calculate one or more of an Apnea-Hypopnea Index (AHI) value, a Respiration Disturbance Index (RDI) value, total sleep time, sleep efficiency value, power consumption value, therapeutic efficiency (Narayan, ¶[0016], AHI; ¶[0061]. Measuring index of breathing health, which refers to a respiration disturbance index, though it is not so named, also ¶[0163], ¶[0243], ¶[0247], ¶[0068], ¶[0071], ¶[0128], quantitative indexes of health symptoms or physical examination signs). It would have been obvious to one having ordinary skill in the art to configure the AI to calculate one or more of these indices in order to gauge whether the patient is still suffering from sleep apnea or not.
Regarding claim 10, Bolea ‘341 teaches sensors in communication with the CTM (Bolea ‘341, ¶[0013], for example) but Bolea ‘341 does not expressly teach that they are external sensors. Bolea ‘905 teaches a similar implantable stimulation system that comprises one or more external sensors in communication with the CTM (Bolea ‘905, ¶[0362]). It would have been obvious to one having ordinary skill in the art to modify Bolea ‘341’s invention with Bolea ‘905’s teachings in order to allow more different sensors to pass data to the CTM and have their input taken into account for improved diagnosis and treatment.
Regarding claim 11, Bolea ‘341 does not expressly teach the use of a server with the device. Narayan teaches a health monitoring system that may be used with a nerve stimulator for treatment of sleep apnea (Narayan, ¶[0023]). Narayan teaches a server in communication with the external programmer or an external sensor, and configured to  one or more of receive the data collected by the sensor (Narayan, ¶[0155], storage of patient data to a database in a file of historical behavior of that individual, which is an electronic medical record of that patient; ¶[0195], stored data from that patient, ¶[0232], ¶[0236], ¶[0244]), the data of the sensed EMG (Narayan, ¶[0083]) data related to the delivery of electrical energy to the bipolar electrodes, and the data collected by the external sensor (Narayan, ¶[0069-0070], ¶[0060]). It would have been obvious to one having ordinary skill in the art for the server to receive the data collected by the sensor, data related to delivery of electrical energy to the bipolar electrodes, and data collected by the external sensor, so that the AI system may analyze the applied stimulus and its therapeutic result, in order to effectively decide how to apply future simulation to the patient.
Regarding claim 12, Bolea ‘341 does not teach storage of data in an electronic medical record for the patient. Narayan teaches a server in communication with the external programmer or an external sensor, and configured to receive the data collected by the sensor (Narayan, ¶[0155], storage of patient data to a database in a file of historical behavior of that individual, which is an electronic medical record of that patient  ¶[0069-0070]; ¶[0195], stored data from that patient, ¶[0232], ¶[0236], ¶[0244])  The system of claim 11, wherein the data collected by the sensor, data related to delivery of electrical energy to the bipolar electrodes, and data collected by the external sensor are stored in an electronic medical record (EMR) for the patient. It would have been obvious to one having ordinary skill in the art to store, in an EMR for the patient, one or more of  the data of the sensed EMG, the data collected by the sensor, data related to delivery of electrical energy to the bipolar electrodes, and data collected by the external sensor, so that a record may be preserved of the stimuli applied and the therapeutic result, so that these results may be used for future treatment of the same patient, or in aggregate form, for treatment of other patients in the future.
Regarding claim 13, in the Bolea ‘341 invention as modified by Narayan, the invention comprises Al with access to the EMR and configured to analyze the data contained therein (Narayan, ¶[0249], the AI has access to patient history, ¶[0054], it uses machine learning to personalize healthcare) to update a therapy delivery program for delivery of delivery of electrical energy to the bipolar electrodes (Narayan, ¶[0111-0112], using the stored data and machine learning to decide upon a therapy delivery program, which, in light of the continuous collection of data and analysis, constitutes updating a therapy delivery program for delivery of electrical energy to the bipolar electrodes). It would have been obvious to one having ordinary skill in the art to give the AI access to the EMR and to configure it to analyze the data to update a therapy delivery program in order to optimize the patient’s medical treatment.
Regarding claim 16, Bolea ‘341 teaches that the external programmer is configured to communicate the updated therapy delivery program to the memory of the pulse generator (Bolea ‘341, ¶[0075], the computer 2300 is used to convey updated therapy programs to the memory of the pulse generator). In Bolea ‘341’s invention as modified by Narayan, it would have been obvious to one having ordinary skill in the art to configure the server to communicate the updated therapy delivery program to the external programmer, because the external program is the means of connecting to the server to obtain the updated therapy delivery program, so that it may be passed along to the implanted pulse generator, which may lack a server connection.
Regarding claims 17 and 18, Bolea ‘341 teaches a physician interface (Bolea ‘341, ¶[0036]), but Bolea ‘341 does not teach a server connection. Narayan teaches a physician connection to a server (Narayan, ¶[0207], ¶[0244], ¶[0283], programmatically modifying external signals, and ¶[0111], manual human reprogramming) but does not explicitly teach that the physician may manually override the machine learning. It would have been obvious to one having ordinary skill in the art to have a remote computer in communication with the server, wherein the remote computer include a user interface displaying one or more of the data collected by the sensor, the data of the sensed EMG, the data related to delivery of electrical energy to the bipolar electrodes, and the data collected by the external sensor, so that a physician may remotely modify the parameters of a user’s implanted pulse generator, or referring to claim 18, so that a remote computer is configured to receive and permit review of an updated therapy delivery program, by a physician in this case.
Regarding claim 19, in the modified Bolea ‘341 invention, the AI engine taught by Narayan has access to EMR data of a larger population of patients (Narayan, ¶[0111], database comparisons to other individuals or populations). It would have been obvious to one having ordinary skill in the art to give the AI engine access to EMR data of a larger population of patients in order to ensure that in case of gaps in the patient’s data, a larger population of data is available for use in determining the best course of therapy.
Regarding claim 20, in the modified Bolea ‘341 invention, the AI engine taught by Narayan has access to EMR data of a larger population of patients (Narayan, ¶[0111], database comparisons to other individuals or populations) and the Al is configured to analyze the EMR data of the larger population and identify one or more parameters for adjustment in a therapy delivery program (Narayan, ¶[0155], ¶[0249], dynamic thresholds adjusted according to population characteristics; these thresholds describe thresholds for one or more parameters, and “dynamic” indicates that they are adjustable) for the delivery of electrical energy to the pair of bipolar electrodes, therapy delivery program being stored in the memory in the pulse generator (these last limitations are implicit in the idea of adjusting therapy delivery, because they are inherent in the ability to deliver therapy).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 6-20 have been considered but were not persuasive, because they do not address the new grounds of rejection over Boggs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Erin M Piateski/Primary Examiner, Art Unit 3792